            Case 1:19-cv-00787-RDB Document 7 Filed 04/09/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ADRIA CRUMP,                                      *

Plaintiff                                         *

v                                                 *           Civil Action No. RDB-19-787

VINIFERA DISTRIBUTING,                            *

Defendant                                       *
                                               ***
                                              ORDER

        On March 14, 2019, Plaintiff filed the above-captioned Complaint in which she alleged

that the termination of her employment violated the Americans with Disabilities Act (ADA). ECF

No. 1. After explaining that Plaintiff’s allegations did not amount to a prima facie claim, the Court

granted Plaintiff 28 days to file an Amended Complaint curing the noted defects. ECF No. 3. The

Court specifically noted that

        Plaintiff claims that she was terminated from her job and retaliated against for her
        “usage of a cane.” ECF No. 1 at 4. Plaintiff briefly mentions that a co-worker
        asked inquired about her cane, prompting a “detailed conversation of why I use my
        cane for my knees” and further states that she “spoke loudly to” the same coworker
        when he startled her “which almost made [her] fall.” Id. at 7-8. However, Plaintiff
        does not explain how these events related to her termination, nor does she does not
        otherwise mention her disability in recounting the events preceding her termination.
        Instead, based on Plaintiff’s statement of facts, her termination appears to have
        stemmed from a dispute over responsibility for inconsistencies with inventory.

        . . . [T]o plead a valid ADA claim, a plaintiff must allege that she was subject to an
        adverse action because of her disability that she would not have otherwise been
        subjected to had she not possess the disability. See Gentry v. East West Partners
        Club Management Co., Inc., 816 F.3d 228, 235-36 (4th Cir. 2016). Plaintiff’s
        current Complaint—alleging only that she was fired and (perhaps) that she had a
        disability, but failing to explain the relationship between these two facts—fails to
        state an ADA claim.

ECF No. 3 at 2.
          Case 1:19-cv-00787-RDB Document 7 Filed 04/09/19 Page 2 of 2



       Plaintiff timely filed her Amended Complaint, but this latest filing fails to cure the defects

with the original Complaint. Indeed, the Amended Complaint fails to even state a cause of action,

but the Court will assume that Plaintiff continues to pursue her ADA claim. Other than her isolated

statement that “John Langlois[,Plaintiff’s apparent subordinate,] asked me why I use a cane, then

on 2 separate occasions tried to compromise my stability in the warehouse, while I did not use my

cane while working,” Plaintiff does not mention otherwise her alleged disability nor does she

explain how it factored into her termination. ECF No. 5 at 2. Rather, as with the original

Complaint, the Amended Complaint’s allegations regarding her termination concern inventory

management and disputes over responsibility. Id. (“I was fired on November 1st for being

disruptive and unable to work with coworkers by John Fusciello, when in fact I was fired for doing

my job with integrity, with accuracy and reporting facts that compromised my job to the

appropriate persons who were aware of my concerns and never did anything regarding my

concerns or write ups.”). Having failed to cure the problems with original Complaint, the Court

will dismiss this action

       Accordingly, it is this 9th day of April, 2019, by the United States District Court for the

District of Maryland, hereby ORDERED that:

       1. This action IS DISMISSED for failure to state a claim;

       2. The Clerk SHALL CLOSE this case; and

       3. The Clerk IS DIRECTED to MAIL a copy of this Order to Plaintiff.


                                              _________/s/______________________
                                                    RICHARD D. BENNETT
                                              UNITED STATES DISTRICT JUDGE




                                                 2
